
	

113 HR 1388 IH: To extend the temporary suspension of duty on bitolylene diisocyanate (TODI).
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1388
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on bitolylene
		  diisocyanate (TODI).
	
	
		1.Bitolylene diisocyanate
			 (TODI)
			(a)In
			 generalHeading 9902.01.01 of
			 the Harmonized Tariff Schedule of the United States (relating to bitolylene
			 diisocyanate (TODI)) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
